DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are pending in this application. Claims 9-21 are withdrawn. Claims 1-8 are currently under examination.   

Priority
This application is a 371 of PCT/US2019/035215 filed on 06/03/2019, which claims benefit of US Provisional Application No. 62/679,350 filed on 06/01/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/679,350, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-8 recite “R is selected from alkyl; cycloalkyl optionally substituted with amino; heterocycloalkyl; alkylheterocycloalkyl; alkenyl; cyanoalkyl; aminoalkyl; aminoalkenyl; alkylcarboxyalkylester; haloalkyl; nitroalkyl; aryl, (aryl)alkyl, or (aryl)alkenyl, wherein the aryl or the aryl of the (aryl)alkyl or (aryl)alkenyl is optionally substituted with one or more substituents selected from hydroxyl, hydroxylalkyl, ammo, aminoalkyl, azido, cyano, acetyl, nitro, nitroalkyl, halo, alkoxy, and alkynyl”, “R is… 3,4-dihydroxyphenyl-methyl, pyrrol-2-yl-methyl, and 4-amino-phenyl-methyl”, “R is… 4-nitrophenyl, 4-cyanophenyl, 4-azidophenyl, 3-acetylphenyl, 4-nitromethyphenyl, 2-fluorophenyl, 4-methoxyphenyl, 3-hydroxy-4-nitrophenyl, 3-amino-4-nitrophenyl, and 3-nitro-4-aminophenyl”, “R is… pyridinyl, fluoropyridinyl, coumarinyl, pyrrolyl, thiophen-2-yl, and 5-aminomethyl-furan-3-yl”, “R comprises… 3-aminopropyl, 4-aminobutyl, 5-aminobutyl, 1,1-dimethyl-3-aminopropanyl, 3-methylamino-propanyl, 6-aminohexyl, 3-amino-1-propenyl, 2-aminocyclobutyl, 2-aminocyclopentyl, and 2-aminocyclohexyl”, “R comprises… cyclobutyl or aminocyclobutyl… 2-aminocyclobutyl, cyclopentyl or aminocyclopentyl… 2-aminocyclopentyl, and cyclohexyl or aminocyclohexyl… 2-aminocyclohexyl”, “R comprises… piperidin-4-yl, (piperidin-4-yl)methyl, piperazin-4-yl, and (piperazin-4-yl)methyl”, and/or “R is… alkyl, alkenyl, cyanoalkyl, and alkylcarboxylalkyl ester”, which are not disclosed or supported by the prior-filed Application No. 62/679,350. Thus, the priority date of claims 1-8 is 06/03/2019. 

Election/Restrictions
Applicant’s election of Group I (claims 1-8) in the reply filed on 03/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/31/2022. Thus, claims 1-8 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/08/2022 has been considered.

Claim Objections
Claims 1-8 are objected to because of the following informalities: In claim 1, insert the missing conjunction “or” immediately after the recitation “cycloalkyl” (line 5); and insert the missing phrase “the group consisting of” immediately after the recitation “selected from” (2nd line from the end of the claim) to comply with Markush group format ending with “and” before the last species. In claims 2-8, change the recitation “The molecule of claim 1” (line 1 of claims 2-8) to “The acylated tRNA molecule” to be consistent with preceding claim. Also, in claim 2, change the incorrect recitation “substituted alkylaryl optionally selected from” (lines 1 to 2) to “substituted alkylaryl comprising” because, for example, 3,4-dihydroxyphenyl-methyl, is component of disclosed 3-(3,4-dihydroxyphenyl)propanoate or (E)-3-(3,4-dihydroxyphenyl)acrylate; and replace the conjunction “and” (line 2) with “or”. In claim 3, change the incorrect recitation “substituted phenyl optionally selected from 4-nitrophenyl” (lines 1 to 2) to “substituted phenyl selected from the group consisting of 4-nitrophenyl” to comply with Markush group format. In claim 4, change the incorrect recitation “substituted heteroaryl optionally selected from pyridinyl”(lines 1 to 2) to “substituted heteroaryl selected from the group consisting of pyridinyl” to comply with Markush group format. In claim 5, change the incorrect recitation “amine group optionally wherein R is selected from 3-aminopropyl” (line 2) to “amine group selected from the group consisting of 3-aminopropyl”. In claim 6, change the incorrect recitation “cycloalkyl group optionally substitute with amino, wherein R optionally is selected from” (lines 1 to 2) to “cycloalkyl group or optionally substituted with amino, selected from”. In claims 7 and 8, insert the missing phrase “the group consisting of” immediately after the recitation “selected from” (line 2 of claim 7; line 1 of claim 8) to comply with Markush group format. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
“To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings”. See MPEP 2163 [R-10.2019][I]. “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”)”. See MPEP § 2163 [R-10.2019] [II.A.3.(a).ii)].
Claims 1-8 recite “R is selected from alkyl; cycloalkyl or optionally substituted with amino; heterocycloalkyl; alkylheterocycloalkyl; alkenyl; cyanoalkyl; aminoalkyl; aminoalkenyl; alkylcarboxyalkylester; haloalkyl; nitroalkyl; aryl, (aryl)alkyl, or (aryl)alkenyl, wherein the aryl or the aryl of the (aryl)alkyl or (aryl)alkenyl is optionally substituted with one or more substituents selected from the group consisting of hydroxyl, hydroxylalkyl, ammo, aminoalkyl, azido, cyano, acetyl, nitro, nitroalkyl, halo, alkoxy, and alkynyl”, “R is… 3,4-dihydroxyphenyl-methyl, pyrrol-2-yl-methyl, or 4-amino-phenyl-methyl”, “R is… 4-nitrophenyl, 4-cyanophenyl, 4-azidophenyl, 3-acetylphenyl, 4-nitromethyphenyl, 2-fluorophenyl, 4-methoxyphenyl, 3-hydroxy-4-nitrophenyl, 3-amino-4-nitrophenyl, and 3-nitro-4-aminophenyl”, “R is… pyridinyl, fluoropyridinyl, coumarinyl, pyrrolyl, thiophen-2-yl, and 5-aminomethyl-furan-3-yl”, “R comprises… 3-aminopropyl, 4-aminobutyl, 5-aminobutyl, 1,1-dimethyl-3-aminopropanyl, 3-methylamino-propanyl, 6-aminohexyl, 3-amino-1-propenyl, 2-aminocyclobutyl, 2-aminocyclopentyl, and 2-aminocyclohexyl”, “R comprises… cyclobutyl or aminocyclobutyl… 2-aminocyclobutyl, cyclopentyl or aminocyclopentyl… 2-aminocyclopentyl, and cyclohexyl or aminocyclohexyl… 2-aminocyclohexyl”, “R comprises… piperidin-4-yl, (piperidin-4-yl)methyl, piperazin-4-yl, and (piperazin-4-yl)methyl”, and/or “R is… alkyl, alkenyl, cyanoalkyl, and alkylcarboxylalkyl ester”.  However, the specification disclosed only compounds in Figures 10, 15, 20, and 21, and pages 66/111 to 81/111, 84/111 to 88/111, and 98/111 to 111/111. A careful review of the specification does not appear to specifically teach representative number of species for claimed R genus in claims 1-8. Moreover, the specification does not appear to teach or suggest any structural feature which are common to the claimed R genus. For example, Adaligil et al. (ACS Chem. Biol. 16:1325−1331, 2021) disclosed linear γ4-amino acids for single and multiple incorporation into several macrocyclic peptide scaffolds by the ribosome. Six linear γ4aa with different stereochemistries (Figure 1A: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
) were esterified with 3,5-dinitrobenzyl ester (DNB), and measured their ability to be acylated onto a microhelix tRNA using flexizyme dFx (page 1325, right col., para. 3 to 4; page 1326, Figure 1), in which the linear γ4aa are encompassed by aminoalkyl or 3-amino propyl of this Application but not yet publicly available till July 2021. Also, there is no evidence in the literature to support the above claimed limitations (see the attached STN search results: 15734182b, 15734182d, 15734182g, and 15734182h) and thus the limitations recited in the claims are unpredictable.
In the absence of physical, chemical, and/or biological characteristics that are shared by members of the genus of “R is selected from alkyl; cycloalkyl or optionally substituted with amino; heterocycloalkyl; alkylheterocycloalkyl; alkenyl; cyanoalkyl; aminoalkyl; aminoalkenyl; alkylcarboxyalkylester; haloalkyl; nitroalkyl; aryl, (aryl)alkyl, or (aryl)alkenyl, wherein the aryl or the aryl of the (aryl)alkyl or (aryl)alkenyl is optionally substituted with one or more substituents selected from the group consisting of hydroxyl, hydroxylalkyl, ammo, aminoalkyl, azido, cyano, acetyl, nitro, nitroalkyl, halo, alkoxy, and alkynyl”, “R is… 3,4-dihydroxyphenyl-methyl, pyrrol-2-yl-methyl, or 4-amino-phenyl-methyl”, “R is… 4-nitrophenyl, 4-cyanophenyl, 4-azidophenyl, 3-acetylphenyl, 4-nitromethyphenyl, 2-fluorophenyl, 4-methoxyphenyl, 3-hydroxy-4-nitrophenyl, 3-amino-4-nitrophenyl, and 3-nitro-4-aminophenyl”, “R is… pyridinyl, fluoropyridinyl, coumarinyl, pyrrolyl, thiophen-2-yl, and 5-aminomethyl-furan-3-yl”, “R comprises… 3-aminopropyl, 4-aminobutyl, 5-aminobutyl, 1,1-dimethyl-3-aminopropanyl, 3-methylamino-propanyl, 6-aminohexyl, 3-amino-1-propenyl, 2-aminocyclobutyl, 2-aminocyclopentyl, and 2-aminocyclohexyl”, “R comprises… cyclobutyl or aminocyclobutyl… 2-aminocyclobutyl, cyclopentyl or aminocyclopentyl… 2-aminocyclopentyl, and cyclohexyl or aminocyclohexyl… 2-aminocyclohexyl”, “R comprises… piperidin-4-yl, (piperidin-4-yl)methyl, piperazin-4-yl, and (piperazin-4-yl)methyl”, and/or “R is… alkyl, alkenyl, cyanoalkyl, and alkylcarboxylalkyl ester”; one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claims 6 and 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Applicant is advised to change the recitation “cyclobutyl or aminocyclobutyl such as 2-aminocyclobutyl, cyclopentyl or aminocyclopentyl such as 2-aminocyclopentyl, and cyclohexyl or aminocyclohexyl such as 2-aminocyclohexyl” (lines 2-4 of claim 6) to “cyclobutyl, aminocyclobutyl, 2-aminocyclobutyl, cyclopentyl, aminocyclopentyl, 2-aminocyclopentyl, cyclohexyl, aminocyclohexyl, or 2-aminocyclohexyl”; and to delete the recitation “such as piperidinyl or piperazinyl, and R optionally is” (lines 1-2 of claim 7).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahiro (JP2008193911, published on August 28, 2008 and provided with English translation, hereinafter referred to as Takahiro ‘911).
With regard to structural limitations “An acylated tRNA (transfer RNA) molecule having a formula defined as: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, R is selected from alkyl, aminoalkyl (or comprising 3-aminopropyl, 4-aminobutyl, 5-aminobutyl, or 6-aminohexyl), or (aryl)alkyl, wherein the aryl of the (aryl)alkyl is optionally substituted with amino (or comprising 4-amino-phenyl-methyl) or hydroxyl” (claims 1, 2, 5, and 8):
Takahiro ‘911 disclosed that a carboxylic acid having no amino group, amide bond and hydroxyl group at the α-position is certainly a substrate at the start of translation. When starting tRNA is used as tRNA, the carboxylic acid can be introduced into the protein N-terminus during protein synthesis. The starting tRNA as described above, wherein acetic acid (= 
    PNG
    media_image3.png
    94
    113
    media_image3.png
    Greyscale
), pyroglutamic acid, palmitoyl acid (= 
    PNG
    media_image4.png
    46
    305
    media_image4.png
    Greyscale
) or myristoyl acid (= 
    PNG
    media_image5.png
    49
    267
    media_image5.png
    Greyscale
) is added as a carboxylic acid (page 3/46, para. 4, 5, and 7). The general formula (I) COOH-XY-R1 (I), wherein X is a divalent group, preferably -CH2-; Y is a spacer, preferably contains atoms 2 to 30, preferably 2 to 20, more preferably 2 to 10, more preferably 3 to 8, and linearly bonded. One or more double bonds may be contained in the chain structure. Furthermore, the spacer may have 1 to several, preferably 1 to 5, more preferably 1 to 3, cyclic structures such as a benzene ring and/or a cyclohexyl ring, or the cyclic structure and the linear structure were combined. For example, Y is a divalent group derived from an aromatic hydrocarbon ring (aryl), alkane, alkene or alkyne. Specific examples of Y include, -CH2-, -(CH2)m- (m is 1 to 7), -(CH2)o-NH-CO-(CH2)p- (o is 1 to 7, p is 1 to 5), -O-(CH2)2-O-(CH2)2-, -(CH2)q-C6H4- (q is 1 to 3). R1 is a functional group such as an amino group, a thiol group, a carboxyl group, a hydroxyl group, an aldehyde group, an allyl group or a halogenated alkyl group, preferably an amino group. When Y is CH2 and R1 is an amino group, it may be referred to as aminopropionic acid (page 5/46, para. 3, 4, 6, and 9; page 6/46, para. 2 and 3). To add a carboxylic acid having no amino group, amide bond and hydroxyl group at the α-position to tRNA, dinucleotide (pdCpA) is bound to the carboxyl group of the carboxylic acid. The tRNA (tRNA (-CA)) lacking the CA dinucleotide at the 3 'end can be combined with a ligase such as T4 ligase. Examples of aminocarboxylic acid-pdCpA: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, and 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (page 6/46, para. 9; 15764182g STN note, pages 148/615 to 155/615). Synthesis of aminocarboxylic acid-pdCpA: To 15 μL (0.66 μmol) of pdCpA in DMF, 5 equivalents of Boc-aminocarboxylic acid cyanomethyl ester was added (page 12/46, para. 1-3).
Thus, these teachings of Takahiro ‘911 anticipate Applicant’s claims 1, 2, 5, and 8.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro (JP2008193911, published on August 28, 2008 and provided with English translation, hereinafter referred to as Takahiro ‘911) in view of Hayashi et al. (US 5,866,592, February 2, 1999, hereinafter referred to as Hayashi ‘592). Claims 1, 2, 5, and 8 are rejected here because they have been rejected by the primary reference under 102 above.
Takahiro ‘911 disclosed that a carboxylic acid having no amino group, amide bond and hydroxyl group at the α-position is certainly a substrate at the start of translation. When starting tRNA is used as tRNA, the carboxylic acid can be introduced into the protein N-terminus during protein synthesis. The starting tRNA as described above, wherein acetic acid (= 
    PNG
    media_image3.png
    94
    113
    media_image3.png
    Greyscale
), pyroglutamic acid, palmitoyl acid (= 
    PNG
    media_image4.png
    46
    305
    media_image4.png
    Greyscale
) or myristoyl acid (= 
    PNG
    media_image5.png
    49
    267
    media_image5.png
    Greyscale
) is added as a carboxylic acid (page 3/46, para. 4, 5, and 7). The general formula (I) COOH-XY-R1 (I), wherein X is a divalent group, preferably -CH2-; Y is a spacer, preferably contains atoms 2 to 30, preferably 2 to 20, more preferably 2 to 10, more preferably 3 to 8, and linearly bonded. One or more double bonds may be contained in the chain structure. Furthermore, the spacer may have 1 to several, preferably 1 to 5, more preferably 1 to 3, cyclic structures such as a benzene ring and/or a cyclohexyl ring, or the cyclic structure and the linear structure were combined. For example, Y is a divalent group derived from an aromatic or hydrocarbon ring (aryl), alkane, alkene or alkyne. Specific examples of Y include, -CH2-, -(CH2)m- (m is 1 to 7), -(CH2)o-NH-CO-(CH2)p- (o is 1 to 7, p is 1 to 5), -O-(CH2)2-O-(CH2)2-, -(CH2)q-C6H4- (q is 1 to 3). R1 is a functional group such as an amino group, a thiol group, a carboxyl group, a hydroxyl group, an aldehyde group, an allyl group or a halogenated alkyl group, preferably an amino group. When Y is CH2 and R1 is an amino group, it may be referred to as aminopropionic acid (page 5/46, para. 3, 4, 6, and 9; page 6/46, para. 2 and 3). To add a carboxylic acid having no amino group, amide bond and hydroxyl group at the α-position to tRNA, dinucleotide (pdCpA) is bound to the carboxyl group of the carboxylic acid. The tRNA (tRNA (-CA)) lacking the CA dinucleotide at the 3 'end can be combined with a ligase such as T4 ligase. Examples of aminocarboxylic acid-pdCpA: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, and 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (page 6/46, para. 9; 15764182g STN note, pages 148/615 to 155/615). Synthesis of aminocarboxylic acid-pdCpA: To 15 μL (0.66 μmol) of pdCpA in DMF, 5 equivalents of Boc-aminocarboxylic acid cyanomethyl ester was added (page 12/46, para. 1-3).
Takahiro ‘911 did not explicitly disclose the limitations “R is pyrrol-2-yl-methyl”, “R is 4-nitrophenyl, 4-cyanophenyl, 4-azidophenyl, 3-acetylphenyl, 4-nitromethyphenyl, 2-fluorophenyl, 4-methoxyphenyl”, “R is pyridinyl, pyrrolyl, or thiophen-2-yl”, “R comprises 2-aminocyclohexyl or cyclohexyl”, and “R comprises piperidin-4-yl, (piperidin-4-yl)methyl, piperazin-4-yl, or (piperazin-4-yl)methyl”, required by claims 2-7.
Hayashi ‘592 disclosed general formula (I): 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, wherein A is an amine, R1 is hydrogen or a lower alkyl; R5 is hydrogen; X is nitrogen or CH; Y1 and Y2 are each independently hydrogen, a lower alkyl, halogen, hydroxy, a lower alkoxy, a lower acyloxy, an acyl, caboxyl, a lower alkoxycarbonyl, nitro or trifluoromethyl; and m is an integer of 0 to 2. The "heterocycle" represented by R4 includes any heterocyclic functional groups. Specific examples include pyridyl, furyl, pyrrolyl, or thiophene, optionally substituted with a lower alkyl, halogen, nitro, amino, carboxyl, hydroxy(lower)alkyl, hydroxyl. Preferred examples of the heterocycle include pyridyl, piperidyl and furyl (page 4/53, col. 3, lines 10-52; page 7/53, col. 9, lines 46-59). Three structural parts of the compounds are synthesized and combined to prepare the compounds. The three parts are (a) a substituted-4-amidinobenzoic part which is located on the left side of general formula (I), (b) a substituted ß-amino acid residue part which is located in the middle, and (c) a piperidine or piperazine part having a carboxyl or carboxyalkyl group at the 4-position which is located on the right side: 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
. Since the compounds have two peptide bonds in the molecule, each amino acid-like unit can be synthesized. The condensation methods for forming peptide bonds include, the azide method, active ester method, or enzymatic method. Exemplary compounds with an activated carboxyl group include an acid anhydride corresponding to the carboxyl group; azide; active esters with pentafluorophenol, 2,4-dinitrophenol, cyanomethyl alcohol, p-nitrophenol. A substituted-4-amidinobenzoic acid of Unit (a) can be used as such in the condensation of the unit. Alternatively, it can be converted to 4-cyanobenzoic acid and then condensed. Unit (c) can be obtained easily by reducing the corresponding 4-carboxyalkylpyridine or by oxidizing the hydroxyl group of a 4-hydroxyalkylpyridine (page 10/53, col. 15, lines 19-40 and 55-67; col. 16, lines 1-3 and 47-50; page 11/53, col. 17, lines 26-29 and 65-67; col. 18, lines 1-4). EXAMPLE 23: N-(N-4-amidinobenzoyl-ß-phenyl-α,α-dimethyl-ß-alanyl)-4-piperazineacetic acid, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
and Example 25: N-(N-4-amidinobenzoyl-ß-p-chlorophenyl-α,α-dimethyl-ß-alanyl)-4-piperidineacetic acid, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
(page 29/53, col. 53, lines 7-19; col. 54, lines 14-29).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic aromatic ring or optionally substituted at 4-position, bound to the carboxyl group of dinucleotide (pdCpA) as taught by Takahiro ‘911 with nitrobenzoyl, 4-cyanobenzoyl, azidobenzoyl, acetylbenzoyl, nitromethybenzoyl, fluorobenzoyl, methoxybenzoyl, pyridinyl, pyrrolyl, thiophen, cyclohexyl, piperidin-4-yl, piperidin-4-yl)methyl, piperazin-4-yl, or (piperazin-4-yl)methyl in view of Hayashi ‘592 to provide a carboxylic acid having no amino group, amide bond and hydroxyl group at the α-position as a substrate at the start of translation. One would have been motivated to do so because (a) Takahiro ‘911 teaches that a carboxylic acid having no amino group, amide bond and hydroxyl group at the α-position is certainly a substrate at the start of translation. A general formula (I) COOH-XY-R1 (I), wherein X is a divalent group; Y is a spacer; wherein the spacer has cyclic structures such as a benzene ring and/or a cyclohexyl ring, or the cyclic structure and the linear structure were combined. Also, Y is a divalent group derived from an aromatic or hydrocarbon ring (aryl), and (b) Hayashi ‘592 teaches three amino acid-like units: 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 , wherein X is nitrogen or CH; Y1 and Y2 are each independently hydrogen, a lower alkyl, halogen, hydroxy, a lower alkoxy, a lower acyloxy, or nitro; and m is an integer of 0 to 2. The "heterocycle" represented by R4 includes preferably pyridyl, piperidyl and furyl.  The condensation methods for forming peptide bonds include, the azide method, active ester method, or enzymatic method. A substituted-4-amidinobenzoic acid of Unit (a) can be converted to 4-cyanobenzoic acid and then condensed. Unit (c) can be obtained easily by reducing the corresponding 4-carboxyalkylpyridine or by oxidizing the hydroxyl group of a 4-hydroxyalkylpyridine, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic aromatic ring or optionally substituted at 4-position, bound to the carboxyl group of dinucleotide (pdCpA) as taught by Takahiro ‘911 with nitrobenzoyl, 4-cyanobenzoyl, azidobenzoyl, acetylbenzoyl, nitromethybenzoyl, fluorobenzoyl, methoxybenzoyl, pyridinyl, pyrrolyl, thiophen, cyclohexyl, piperidin-4-yl, piperidin-4-yl)methyl, piperazin-4-yl, or (piperazin-4-yl)methyl in view of Hayashi ‘592 to provide a carboxylic acid having no amino group, amide bond and hydroxyl group at the α-position as a substrate at the start of translation, one would achieve Applicant’s claims 1-8. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623